Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00130-CV

                         Palmira P. CUELLAR and Ramiro Cuellar,
                                       Appellants

                                              v.

                         CVI LCF MORTGAGE LOAN TRUST I,
                                     Appellee

                        From the County Court, Duval County, Texas
                                 Trial Court No. 18-C-1574
                        Honorable Ricardo O. Carrillo, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       We order that appellee CVI LCF Mortgage Loan Trust I recover its costs of court for this
appeal from appellants Palmira P. Cuellar and Ramiro Cuellar.

       SIGNED October 23, 2019.


                                               _____________________________
                                               Patricia O. Alvarez, Justice